GIERKE, Judge
(concurring in part and dissenting in part):
I agree with Judge Wiss’ disposition of the granted issues, but I disagree with his disposition of the specified issue regarding the authority of a court-martial to reduce a retired enlisted member of the Army.
In United States v. Allen, 33 MJ 209 (CMA 1991), relied on by Judge Wiss to resolve the specified issue, we held that a retired senior chief petty officer of the Navy could not be administratively reduced by the convening authority pursuant to Article 58a, Uniform Code of Military Justice, 10 USC § 858a. I do not believe that Allen controls a case involving a retired member of the Army. The Allen decision was based on 10 USC § 6332, a statute which applies only to “a member of the naval service.” In Allen we observed that
the historic practice of the Army (and the Air Force) was to reduce a noncommissioned officer to the ranks following a conviction, because the retention in the higher grade was deemed to undermine the status of the noncommissioned officer corps. W. Winthrop, Military Law and Precedents 431 (2d ed. 1920 Reprint). This remains the practice in the Army and Air Force____
Such was not the tradition of the sea services, however. In fact the Secretary of the Navy exempted the Naval Service from the automatic reduction directed by paragraph 126e, Manual for Courts-Martial, United States, 1951____
33 MJ at 216.
Furthermore, the Allen case involved an “administrative” reduction pursuant to Article 58a, whereas appellant’s case involves a reduction in grade imposed as punishment by a court-martial. Article 58a applies to the convening authority and, by its terms, may be abrogated “in regulations to be prescribed by the Secretary concerned.” Appellant’s reduction in grade was imposed *14by the court-martial for violations of Article 120, UCMJ, 10 USC § 920, which applies to “[a]ny person subject to this chapter” and authorizes punishment “as a court-martial may direct,” and Article 134, UCMJ, 10 USC § 934, which applies to “persons subject to this chapter” and authorizes punishment “at the discretion of that court.” In their extensive briefs and oral arguments, counsel have been unable to direct this Court to any statute applicable to members of the Army which parallels 10 USC § 6332. See Art. 18, UCMJ, 10 USC § 818, which allows a general court-martial to “adjudge any punishment not forbidden by this chapter.” (Emphasis added.)
Application of Allen to appellant’s case extends a statute applicable only to the naval service to a member of the Army. This is a proper function of Congress, not this Court.
Although Judge Wiss, writing for the majority, cites 5 USC § 8312 in support of his position that Congress intended to protect retired pay from being diminished by a court-martial sentence, the statute actually supports the opposite conclusion, because it strengthens the provisions for terminating retired pay for misconduct. Unlike the applicable provisions of the UCMJ, 5 USC § 8312(b)(2)(A) mandates termination of retired pay upon conviction of certain offenses, even if the sentence does not include dismissal or punitive discharge. Furthermore, termination of retired pay occurs upon conviction rather than, as under the UCMJ, upon completion of appellate review.
Finally, assuming arguendo that Allen is controlling precedent for appellant’s case, I suggest that Allen may deserve a second look. After enactment of 10 USC § 6332, which is the underpinning of Allen and the majority opinion in this case, a retired Navy officer, Rear Admiral Hooper, was tried in his retired status pursuant to Article 2(a)(4), UCMJ, 10 USC § 802(a)(4). He was convicted and sentenced to dismissal and total forfeitures. Twice he unsuccessfully challenged the jurisdiction of a court-martial to try a retired Navy officer. United States v. Hooper, 9 USCMA 637, 26 CMR 417 (1958); Hooper v. Laird, 19 USCMA 329, 41 CMR 329 (1970). He also sought in the Court of Claims to save his retired pay; likewise he failed. The Court of Claims held that, since he “was validly dismissed from the Navy, his entitlement to retired pay no longer exists.” Hooper v. United States, 164 Ct.Cl. 151, 326 F.2d 982, 988, cert. denied, 377 U.S. 977, 84 S.Ct. 1882,12 L.Ed.2d 746 (1964). As recently as 1981, the Supreme Court cited Hooper with approval for the proposition that a retiree “may forfeit all or part of his retired pay if he engages in certain activities,” including activities subjecting him to trial by court-martial. McCarty v. McCarty, 453 U.S. 210, 222 and n. 14,101 S.Ct. 2728, 2736 and n. 14, 69 L.Ed.2d 589. I suggest that 10 USC § 6332 was never intended to limit the jurisdiction of courts-martial to impose punishments authorized under the Code.
I would affirm the decision of the United States Army Court of Military Review.